Title: Virginia Delegates in Congress to Samuel Nightingale, Jr., 2 January 1781
From: Virginia Delegates in Congress
To: Nightingale, Samuel, Jr.



Sir
Philada. Jany. 2d. 1781

We have been honored with yours of the 6th. Ulto. and in behalf of the State we represent are greatly obliged by the attention you have been pleased to pay to their interest in the Comitè and her Cargo, a continuance of which we must request. We conceived when we last wrote that a speedy and safe conveyance of the arms ammunition cloathing & other Articles might be obtained by land. To that end we obtained an order of Congress to the Board of War directing them to order the Quarter Master General or his Deputy to send them on as expeditiously as possible and also a requisition of Congress to the State of Rhode Island, to cause the residue of the arms that were adjudged to the recaptors, to be purchased and sent on. We have now hopes of as certain and a more speedy conveyance for them & therefore have to request you that (if they are not already sent forward by the first intended mode of conveyance) they may be delivered to our order, which you will probably receive soon after the receipt of this. You will oblige us by taking triplicate receipts for the Articles you may deliver, one of which to be sent to the Governor of Virginia, another to us & the third to be kept by yourself. We are in behalf of the state we represent,
Yr. Most Obt. & humble servants
James Madison Junr
Theok. Bland
